Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 1 of 46 PageID #: 3052



                    IN THE UNITED STATES DISTRICT FOR THE
                         EASTERN DISTRICT OF TEXAS,
                              SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                                   NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

          RETZLAFF’S MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED
               COMPLAINT PURSUANT TO FED. R. CIV. P 12(b)(6)1

           The Court should dismiss public-figure-plaintiff Van Dyke’s
           libel claim because Van Dyke does not adequately plead “actual
           malice,” Retzlaff’s speech is nonactionable opinion, Van Dyke
           failed to comply with the Defamation Mitigation Act, and other
           reasons. The Court should dismiss the remaining claims because
           Van Dyke states too few facts to plausibly allege each element.

                                         I. INTRODUCTION

           1.      Plaintiff Jason Van Dyke sued defendant Thomas Retzlaff for libel

   after Retzlaff filed a grievance against him with the State Bar of Texas.2

           2.      The Court denied Retzlaff’s motion to dismiss under the Texas

   Citizens Participation Act. Retzlaff unsuccessfully appealed to the Fifth Circuit.

           3.      This case is set for trial during the period January 4-29, 2021.

           1
                   This motion exceeds the 30-page limit for dispositive motions of Local Rule CV-
   7(a)(1). Retzlaff’s unopposed motion for leave to exceed the page limit for this motion (Doc.
   128) is pending. Retzlaff files his Rule 12(b)(6) motion now so the Court may more readily judge
   whether the proposed additional briefing would materially aid the Court’s resolution of the issues.
            2
                   Van Dyke denies the grievance is the basis of his claims. (TAC ¶ 5.33).
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 2 of 46 PageID #: 3053



                                                                  II. FACTS

                    A. The Allegations of Van Dyke’s Third Amended Complaint

               4.          Van Dyke sues Retzlaff for the following seven causes of action:

               (i)         libel per se; (Doc. 113, Plaintiff’s Third Amended Complaint
                           (“TAC”), ¶¶ 6.2-6.11)

               (ii)        business disparagement; (TAC ¶¶ 6.12-6.17)

               (iii)       intrusion on seclusion; (TAC ¶¶ 6.18-6.20)

               (iv)        tortious interference with an existing contract (plaintiff’s at-will
                           employment by the law firm of Karlseng, Leblanc, & Rich, LLC)
                           (TAC ¶¶ 6.21-6.24).

               (v)         tortious interference with prospective relations (plaintiff’s future
                           relations with the law firm of Karlseng, Leblanc, & Rich, LLC)
                           (TAC ¶¶ 6.25-6.30).

               (vi)        malicious criminal prosecution; (TAC ¶¶ 6.31-6.37) and

               (vii)       intentional infliction of emotional distress. (TAC ¶¶ 6.38-6.42)

   Complaining that Retzlaff filed an allegedly “frivolous” grievance against him

   with the State Bar of Texas, (TAC ¶ 5.4), Van Dyke bases his claims on

   statements posted on a “blog”3 Retzlaff allegedly owns4 and in e-mails Retzlaff

   allegedly sent.5                  Van Dyke alleges Retzlaff made approximately ten false

   “statements of fact” about Van Dyke, including the following:




               3
                           The blog is known as “BV Files” and can be found at www.viaviewfiles.net.
               4
                           See TAC ¶¶ 5.5-5.11, 5.18-5.20 and Exhibit 3, 4, 9 and 10.
               5
                           See TAC ¶¶ 5.12 and Exhibit 5.

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         2
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 3 of 46 PageID #: 3054



               (i)         Van Dyke is a “Nazi;”

               (ii)        Van Dyke is a pedophile;6

               (iii)       Van Dyke is a drug addict;

               (iv)        Van Dyke is a white supremacist;

               (v)         Van Dyke is involved in revenge pornography;

               (vi)        Van Dyke has a criminal record for abusing women;

               (vii)       Van Dyke was being treated and was medicated for bipolar disorder;

               (viii) Van Dyke has engaged in unwanted sexual solicitations;

               (ix)        Van Dyke suffers from syphilis; and

               (x)         Van Dyke has engaged in other sexual misconduct including, but not
                           limited to, a homosexual relationship with one or more witnesses.

   TAC, ¶ 6.2.

               5.          The pungent comments on the “BV Files” blog use loose, figurative

   language to express the opinion that Van Dyke was ill-suited to be employed as

   either an assistant district attorney or an attorney with the firm of Karlseng,

   Leblanc, & Rich, LLC. The “BV Files” authors, whoever they are, are entitled to

   express negative opinions about Van Dyke as a result of Van Dyke’s frequent

   projection of his violent, racist beliefs onto an Internet audience of 7.5 billion

   people with posts such as this:




               6
                           The actual statement was that Van Dyke “has the look of a pedophile” (whatever
   that is).

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         3
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 4 of 46 PageID #: 3055




   As shown below, no matter how acrid or offensive, the statements Van Dyke

   attributes to Retzlaff are constitutionally protected expressions of opinion and

   rhetorical hyperbole about a limited-purpose public figure.

               6.          Furthermore, the “BV Files” authors, whoever they may be, have a

   well-settled First Amendment right to publish their opinions on the Internet

   anonymously. Reno v. ACLU, 521 U.S. 844, 853 (1997); see also ApolloMedia

   Corp. v. Reno, 19 F. Supp. 1081 (N.D. Cal. 1998) (protecting anonymous

   denizens of www.annoy.com, a website “created and designed to annoy”

   legislators), aff’d by ApolloMedia Corp. v. Reno, 526 U.S. 1061 (1999).




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         4
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 5 of 46 PageID #: 3056



                              B. Van Dyke Is a Limited-Purpose Public Figure

               7.          Van Dyke is a limited-purpose public figure7 plaintiff—a person

   who “thrust[] [himself] to the forefront of particular public controversies in order

   to influence the resolution of the issues involved” or because he “voluntarily

   inject[ed] himself or is drawn into a particular public controversy.” Gertz v.

   Robert Welch, Inc., 418 U.S. 323, 351 (1974). Van Dyke has claimed he was not

   a public figure “when Retzlaff made the statements that are the subject of this

   lawsuit.”8 (Doc. 111, ¶ 2.9.) Van Dyke is mistaken. Here is why.

     1. Van Dyke’s Involvement With The “Proud Boys”—A Violent Hate Group

               8.          For years, Van Dyke has been actively involved with—and a leader,

   spokesman, and attorney for—a group known as the “Proud Boys.”9 The Proud

   Boys are internationally notorious10 for demonstrations so vicious that they have


               7
                    Public figures fall into two categories: (i) all-purpose public figures and (ii)
   limited-purpose public figures. WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex.
   1998). General-purpose public figures are those who have achieved such pervasive fame or
   notoriety that they become public figures for all purposes and in all contexts. Id. (citing Gertz,
   418 U.S. at 351). Limited-purpose public figures are public figures for only a limited range of
   issues surrounding a public controversy. Id.
            8
                    March 28, 2018, according to TAC ¶ 2.4.
            9
                    See Exhibit 1, Certificate of Formation of “Proud Boys of Texas, LLC,” signed
   and filed by Van Dyke with the State of Texas on November 20, 2017; Exhibit 2, Certificate of
   Formation of “Proud Boys International, LLC, signed and filed by Van Dyke with the State of
   Texas on November 26, 2018;” Exhibit 3, a public statement signed and published by Van Dyke
   on June 14, 2018, on behalf of the “Pacific Northwest Proud Boys” denying published reports
   that the organization intended to interfere with a “Gay Pride” parade in Portland, Oregon; Exhibit
   4—a Proud Boys press release announcing Van Dyke had been elected “chairman of the Proud
   Boy Elders” on November 21, 2018, and noting that Van Dyke was at that time a “fourth degree
   brother” and “current Sergeant-at-Arms of the Dallas/Fort Worth chapter.”
            10
                    See Exhibit 17, December 20, 2017, Huffington Post article, “Lawyer Suing
   Anti-Fascist for Calling Him Nazi Sent Death Threats, Racial Slurs on Twitter,” reporting that
   Van Dyke “threatened to kill a ‘f**king n***r,’” and described him as “representing a far-right
   group with connections to white supremacy called the ‘Proud Boys;’” Exhibit 18, November 14,
   2017, Huffington Post article; Exhibit 19, p.5, April 3, 2018, Huffington Post article “Should

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         5
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 6 of 46 PageID #: 3057



   been called “terroristic neo-Nazi and white supremacist protestors”11 and

   designated a “hate group” by the Southern Poverty Law Center:

               Although [Proud Boys founder Gavin] McInnes has attempted to
               distance his organization from the violence of Charlottesville, violence
               is firmly entrenched in Proud Boy dogma. McInnes was filmed
               punching a counter-protestor outside of the Deploraball in January
               2017, and after a speaking engagement at New York University the
               next month turned violent, he wryly declared, “I cannot recommend
               violence enough. It’s a really effective way to solve problems.” In fact,
               in early 2017, the Proud Boys added another degree to their
               membership hierarchy: in order to enter the 4th degree, a member
               needs to “get involved in a major fight for the cause.”

   See https://www.splcenter.org/fighting-hate/extremist-files/group/proud-boys, last

   accessed January 3, 2020. As shown in Exhibit 4, Van Dyke was a “fourth-

   degree brother” in the “Proud Boys” as of November 21, 2018. ABC News

   published on August 12, 2018, that Van Dyke had written to ABC News “as an

   attorney for the Proud Boys.” Exhibit 12.

               9.          An attorney can become a limited purpose public figure by

   “voluntarily assuming a particularly visible position in the forefront of a very

   public issue.” Schwartz v. Worrall Publ’ns, Inc., 610 A.2d 425, 426 (N.J. Super.

   Ct. App. Div. 1992). A lawyer who volunteers to represent a group of white


   White Supremacists Be Allowed to Practice Law,” describing Van Dyke as a member of “a racist,
   thuggish group called the Proud Boys” and quoting the State Bar of Texas as having condemned
   Van Dyke’s statements as “reprehensible and contrary to the values we hold as Texas lawyers;”
   Exhibit 20, Van Dyke’s November 21, 2017, complaint in a defamation suit against Mockingbird
   Publishing Co. for referring to the Proud Boys as “neo-Nazis;” the complaint appends as “Exhibit
   B” a September 15, 2017, Mockingbird article labeling Van Dyke as a “Nazi” and a “white
   nationalist lawyer” an stating, “[T]he Proud Boys are in fact neo-nazis.”
           11
                    See Exhibit 5, ¶ 2, the complaint in No. 2:19-CV-02006-EPD; Burke v. Fields,
   in the U.S. District Court for the Southern District of Ohio; in which the Proud Boys is a
   defendant. The suit arises from organized activities on August 12, 2017, in Charlottesville,
   Virginia, that led to the death of one woman and injuries to several others. Id. Service of the
   summons and complaint was upon the Proud Boys through Van Dyke. Exhibit 6.

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         6
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 7 of 46 PageID #: 3058



   supremacists is a public figure because, by virtue of his representation, he

   voluntarily injects himself into public controversies concerning the group. See

   Steel v. Spokesman-Review, 61 P.3d 606, 609 (Idaho 2002). Van Dyke has

   clearly done so. Retzlaff offers public criticisms of the “Proud Boys” (which Van

   Dyke denies) not to argue they are true, but to show that Van Dyke’s role in the

   Proud Boys’ notoriety makes Van Dyke a public figure. And there is more.

                            2. Van Dyke’s Employment as a Felony Prosecutor

               10.         Public figures include governmental employees who have substantial

   responsibility for or control over governmental affairs. See, e.g., Pardo v. Simons,

   148 S.W.3d 181, 189 (Tex. App.—Waco 2004, no pet.). Van Dyke falls into this

   category, too. Van Dyke alleges Retzlaff cost him a job as a felony prosecutor in

   Victoria County, Texas12—a governmental office of public trust—by informing

   the Victoria County District Attorney that Van Dyke was a “lunatic” and “white

   nationalist” who “regularly gets into ‘flame-wars’ and disputes with random

   people on the internet.” (Doc. 1-2, ¶¶ 3.3, 4.10-4.13). Although Van Dyke

   abandons this basis for suing Retzlaff in his third amended complaint, this does

   not alter the fact that Van Dyke’s being hired as a prosecutor—a public official

   whose power over prosecutorial decisions gives him responsibility for

   governmental affairs—also makes Van Dyke a public figure.

               11.         But that is not all.


               12
                  Exhibit 7, pp. 2-3, Van Dyke’s pleading in No. 4:19-CV-00786-SDJ-KPJ, Van
   Dyke v. Shackleford; in the U.S. District Court for the Eastern District of Texas; alleging Retzlaff

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         7
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 8 of 46 PageID #: 3059



       3. Van Dyke’s 20 Years of Press and Racially Charged Public Comments

               12.         On April 26, 2007, Todd Heywood, in an online publication called

   “PrideSource,” wrote a story titled “Hate Group’s Invited Speaker is Shouted

   Down.”            Exhibit 9.             According to Heywood, at an event at Michigan State

   University emceed by Van Dyke, Civilian Defense Corps leader Chris Simcox was

   invited to speak by the MSU chapter of the Young Americans for Freedom. Id.

   The Southern Poverty Law Center lists Simcox’s Minutemen as “a Nativist

   extremist organization.” Id. The event began with a rally for those opposed to

   Simcox and his message. Id. About 200 people stood outside Conrad Hall at

   MSU listening to speakers, holding signs and chanting. Id. When Simcox was

   introduced, the protesters jumped to their feet and began chanting and yelling. Id.

   Simcox could not be heard above the din. Id. The Heywood article reported:

               The crowd continued chanting for another 10 or so minutes, when
               Jason Van Dyke, a Texas attorney who acted as emcee for the event,
               stepped up to the microphone. “The first amendment gives y’all the
               right to use four letter words, well I have two more words for you,
               soap and work.

   Exhibit 9.

               13.         This is decidedly not Van Dyke’s “seclusion” being intruded upon.

   Van Dyke is voluntarily addressing—and taunting—a crowd of Hispanic

   protesters at an event Van Dyke emceed to present a speaker controversial for his

   racist views. Id. One who seeks the limelight on controversial subjects and

   welcomes the resulting publicity has made himself a public figure.


   “took responsibility for interfering with [Van Dyke’s] job offer to become an “assistant felony

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         8
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 9 of 46 PageID #: 3060



               14.         Even so, Van Dyke has a 12-year history of unsuccessfully fighting

   disclosure of the more unsavory aspects of his background—also the raison d’etre

   of the case at bar. By 2008, Van Dyke was already regarded as a “public figure”

   in at least one online publication where the following appeared:

               Now meet Jason Van Dyke, the self-styled “legal adviser” to the MSU
               [Young Americans for Freedom]. Van Dyke is an attorney in Texas,
               but he used to attend MSU. Back in 2000, Van Dyke had some legal
               problems at MSU. He struck a plea bargain and later had the record
               expunged. Heywood received the documents about that arrest from
               the court … and wrote about them.

               Van Dyke then filed to have those records sealed. Todd went to court
               to argue against sealing them, arguing that as a public figure who has
               inserted himself into a public controversy and as an officer of the
               court in Texas (where he practices law), the public has a right to know
               and he as a journalist has a right to report on Van Dyke’s history of
               illegal actions. This week, the judge agreed with Todd and refused to
               seal the records.
                                                                         …

               Van Dyke’s whole argument to the judge was that this information
               getting out could hurt his legal career and subject him to ridicule.
               And he’s right, of course. But they should hurt his legal career and
               they should subject him to ridicule. And the judge obviously agrees.
               Now he claims he’s going to sue the judge. What he calls “slanderous
               attacks” are simply the truth and truth is, of course, an absolute
               defense against defamation charges (which he claims he’s going to file
               against Todd).13

   The similarities to the case at bar are glaring. Van Dyke’s reaction to his loss in

   court was to publish the following grotesque rant about his perceived tormentor,

   Todd Heywood—the author of the PrideSource article:14



   prosecutor with the Victoria County District Attorney’s Office.”
           13
                   Exhibit 10, “Dispatches From the Culture Wars” story dated June 10, 2008,
   headlined “Meet Jason Van Dyke.” [Emphasis added.]
           14
                   Exhibit 9. Heywood authored another PrideSource article on June 23, 2016, in
   which he quoted Van Dyke in connection with sponsoring a weapons training event. Heywood

   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                         9
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 10 of 46 PageID #: 3061



                AIDS Infected Faggot and his Moonbat Buddy Are Playing With Fire

                AIDS-ridden highway rest stop bathroom connoisseur Todd Heywood
                may not like what he gets when he plays with fire. When I first heard
                that he managed to convince a judge to essentially ignore the law and
                the clear intent of the Michigan legislature, I thought about just
                letting this one go. The truth of the matter is that Todd Heywood will
                die a horrible death due to complications from AIDS and will be
                screaming and rotting in Hell before I am even halfway into my
                career. Unfortunately for him, I don’t think there are any reststops
                on the road to the Malebolge – although I am sure he will find himself
                in the company of an entire legion of faggots.

                …I am nearly finished compiling the information needed for a lawsuit
                that I intend to file against these two moonbats. Maybe, after
                spending a fortune on legal bills only to end up paying a hefty
                judgment, they will think twice before they tangle with me again.15

    This 13-year-old article appears to be the first recorded instance of Van Dyke’s

    threatening a scorched-earth campaign of litigation to silence a critic. It would not

    be the last. On November 12, 2013—foreshadowing Van Dyke’s 2018 retaliation

    against Retzlaff with his claim for $100 million in the case at bar—Van Dyke

    made the following threat to someone named Les Holtzman:

                You stated that I filed a harmless and frivolous lawsuit. That is
                enough for me. I will warn you: I have sued everyone who has ever
                filed a formal grievance against me with the State Bar. If you file
                some sort of groundless grievance against me with the State Bar, I will
                make your life a living hell unlike anything you can imagine.

    Exhibit 13.

                15.         On a website emblazoned with the banner “The American Freedom

    Party,” a January 27, 2013, article noted that “Jason Van Dyke of the Van Dyke



    described Van Dyke as “a white nationalist … who co-authored a legal brief to the U.S. Sixth
    Circuit Court of Appeals against marriage equality and invoking long held ‘western cultural
    beliefs’ including execution of gay people.” Exhibit 11.
             15
                     Exhibit 10.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          10
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 11 of 46 PageID #: 3062



    Law Firm, PLLC,” had “made headlines recently” due to “successful efforts at

    getting ‘revenge pornography’ websites shut down.”16 That article notes Van

    Dyke is “no stranger[] to the conservative movement” and says this:

                In 2000, due to his exploits as a conservative activist while he was a
                student at Michigan State University, LewRockwell.com published an
                article about Van Dyke entitled “An ‘Honorary White Male’ in a Vast
                Right-Wing Conspiracy.”17 The title says it all, but it is well worth the
                read.

    Id. Attorney Kyle Bristow, reportedly a “good friend” of Van Dyke, is shown in

    the 2013 American Freedom Party post in a video clip from Fox Toledo saying:

                Van Dyke and I are on the front lines of the culture war, and we are
                winning.

    Id. Voluntarily lurching to the “front lines of the culture war” makes Van Dyke a

    public figure—at least for purposes of Retzlaff’s criticizing Van Dyke for having

    done it.

                16.         In one of the harshest pieces of publicity about Van Dyke to date (no

    small accomplishment)—published six months before Retzlaff’s allegedly

    “frivolous grievance” filed with the State Bar on December 20, 201718—author

    and former federal prosecutor Ken White published an article about Van Dyke

    with the following provocative and unflattering title:




                16
                     The cited article can be found at http://theamericanfreedomparty.us/revenge-
    porn-websites/, last accessed February 26, 2020.
            17
                     The cited article can be found at https://www.lewrockwell.com/2000/04/wendy-
    mcelroy/an-honorary-white-male-in-a-vast-right-wing-conspiracy/, McElroy, Wendy, April 13,
    2000, last accessed February 26, 2020.
            18
                     TAC ¶ 5.4.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          11
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 12 of 46 PageID #: 3063




              Texas Attorney Jason L. Van Dyke: Fraudulent Buffoon,
              Violence-Threatening Online-Tough-Guy, Vexatious
              Litigant, Proud Bigot, And All Around Human Dumpster Fire

    Exhibit 14.19 Amid various photographs and social media postings made by Van

    Dyke himself threatening violence, murder, and financial ruination, White writes:

                Let’s talk about an unusually despicable, ridiculous, bigoted, and
                potentially dangerously unbalanced and violence-threatening lawyer
                — Jason Lee Van Dyke.

                Jason L. Van Dyke, Texas attorney (for now), likes threatening
                violence against people who make fun of him or criticize him or
                question him online. Recently he’s been getting questioned, ridiculed,
                and criticized a lot, since he filed suit seeking to force Victoria County
                District Attorney Stephen B. Tyler to explain why he rescinded a job
                offer to make Van Dyke a deputy prosecutor. (Probable answer: Tyler
                didn’t do any due diligence before making the offer to Van Dyke and
                belatedly discovered he appears to be a bigoted lunatic.)

    Id. A Van Dyke Tweet dated September 12, 2014—years before Victoria County

    District Attorney Stephen Tyler rescinded a job offer to Van Dyke (allegedly

    because of communications from Retzlaff)—displays Van Dyke’s photograph

    using the Twitter handle “@MeanTXlawyer:”

                Your kiddies are quite a nuisance. My advice: run and hide. If I find
                you I WILL kill both you and your family.

    Id.      White’s 2017 Popehat article analyzes Van Dyke’s loss of his felony

    prosecutor job in Victoria County with this:




                19
                     The cited article can still be found at https://www.popehat.com/2017/07/09/texas-
    attorney-jason-l-van-dyke-fraudulent-buffoon-violence-threatening-online-tough-guy-vexatious-
    litigant-proud-bigot-and-all-around-human-dumpster-fire/, last accessed February 26, 2020.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          12
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 13 of 46 PageID #: 3064



                Not to mention Van Dyke’s frivolous attempt to sue a sitting District
                Attorney to force him into a deposition explaining why he rescinded
                Van Dyke’s job offer.… [Van Dyke’s] theory is ridiculous. The issue
                is that Victoria County District Attorney Stephen B. Tyler did an
                abysmally poor job of vetting Van Dyke before offering him vast
                power as a prosecutor. But Van Dyke thinks the issue is that nobody
                ought to be allowed to say “[H]ey, maybe don’t hire a bigoted lunatic
                to be a prosecutor, huh?” and that anyone who says that (which, by
                the way, would be classic petitioning the government, protected by the
                First Amendment) owes him money.

    Id. White’s article presciently foretells the very case Van Dyke would file against

    Retzlaff nine months later—the case at bar.

                17.         The rationale of the public figure doctrine is that the public figure

    has reached such a level of prominence in the affairs of society that he is risking or

    inviting the spotlight of public attention and comment, or that he is attempting to

    influence resolution of issues involved in the controversy. See Time, Inc. v.

    Firestone, 424 U.S. 448, 453 (1976); Gertz, 418 U.S. at 345. The significance of

    Van Dyke’s status as a public figure defamation plaintiff is that he must

    sufficiently allege Retzlaff’s actual malice. New York Times Co. v. Sullivan, 376

    U.S. 254, 279-80 (1964); Walker v. Beaumont Ind. Sch. Dist., 938 F.3d 724, 744-

    45 (5th Cir. 2019) (dismissing defamation claim under FED. R. CIV. P 12(b)(6) for

    failure to sufficiently plead malice). Actual malice in this context does not mean

    bad motive or ill will. Walker, 938 F.3d at 744. It means the statement was made

    with actual knowledge of its falsity or with reckless disregard for the truth. Id.

                18.         As shown below, Van Dyke fails to state any claim upon which

    relief can be granted. Accordingly, the Court should dismiss his claims pursuant

    to FED. R. CIV. P 12(b)(6).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          13
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 14 of 46 PageID #: 3065



                                              III. ARGUMENT & AUTHORITIES

       A. What Can the Court Consider in Deciding Retzlaff’s Motion to Dismiss
                              Under Rule 12(b)(6)?

                19.         To determine whether Van Dyke’s claims survive Retzlaff’s Rule

    12(b)(6) motion to dismiss, information Court considers includes (i) facts set forth

    in the complaint; (ii) documents attached to the complaint; and (iii) matters of

    which judicial notice may be taken under FED. R. EVID. 201. See Walker, 938

    F.3d at 735; Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007). The

    Court may judicially notice facts “determined from sources whose accuracy

    cannot reasonably be questioned.” FED. R. EVID. 201(b)(2). “[C]ourts must

    consider the complaint in its entirety, as well as other sources courts ordinarily

    examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,

    documents incorporated into the complaint by reference….” Tellabs, Inc. v.

    Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).                                                Of paramount

    importance here, the Court may judicially notice materials that show things said in

    the press and not offered for the truth of the matter asserted. Staehr v. Harford

    Fin. Servs. Group, Inc., 547 F.3d 406, 425 (2d Cir. 2008); Benak v. Alliance

    Capital Mgmt., L.P., 435 F.3d 396, 401 (3d Cir. 2006); Washington Post v.

    Robinson, 935 F.2d 282, 291 (D.C. Cir. 1991).

                20.         Both above and below, Retzlaff has incorporated or appended

    exhibits reflecting such matters.                              Retzlaff does not ask the Court to base its

    decision on anything but what is properly within the Court’s power to consider.


    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                                    14
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 15 of 46 PageID #: 3066



                    B. When Should Claims Be Dismissed Under Rule 12(b)(6)?

                21.         Federal rules authorize the filing of motions to dismiss asserting as a

    defense a plaintiff’s “failure to state a claim upon which relief can be granted.”

    FED. R. CIV. P 12(b)(6); Walker, 938 F.3d at 734. Thus, claims may be dismissed

    under Rule 12(b)(6) “on the basis of a dispositive issue of law.” Id., citing Neitzke

    v. Williams, 490 U.S. 319, 326 (1989). Dismissal under Rule 12(b)(6) also is

    warranted if the complaint does not contain sufficient factual matter, accepted as

    true, to “state a claim to relief that is plausible on its face.” Walker, 938 F.3d at

    734, citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

    Twombly, 550 U.S. 544, 570 (2007).

                Where the well-pleaded facts of a complaint do not permit a court to
                infer more than the mere possibility of misconduct, the complaint has
                alleged—but has not shown—“that the pleader is entitled to relief.”

    Walker, 938 F.3d at 734, citing Iqbal, 556 U.S. at 678 (quoting FED. R. CIV. P

    8(a)(2)) [emphasis added]. Accordingly, a complaint’s allegations “must make

    relief plausible, not merely conceivable, when taken as true.” United States ex

    rel. Grubbs v. Kanneganti, 565 F.3d 180, 186 (5th Cir. 2009).

                22.         To survive a motion to dismiss, Van Dyke must set forth factual

    allegations sufficient to plausibly allege each element of the stated cause of action.

    Iqbal, 556 U.S. at 678. These factual allegations must “‘raise a right to relief

    above the speculative level.’” Twombly, 550 U.S. at 555-56; see also Walker, 938

    F.3d at 734-35; Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016).

    Thus, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          15
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 16 of 46 PageID #: 3067



    of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting

    Twombly, 550 U.S. at 555, 557); see also Turner v. Wells, 879 F.3d 1254, 1273

    (11th Cir. 2018) (rejecting “conclusory” allegations in defamation case).

                23.         “The plausibility standard is not akin to a ‘probability requirement,’

    but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

    Twombly, 550 U.S. at 555. Factual allegations that are “merely consistent with a

    defendant’s liability stop short of the line between possibility and plausibility of

    entitlement to relief,” and thus are inadequate. Id. (internal quotations omitted).

    Rigorous application of the plausibility standard takes on particular importance in

    cases arising from speech that implicates constitutional rights. In such cases “there

    is a powerful interest in ensuring that free speech is not unduly burdened by the

    necessity of defending against expensive yet groundless litigation” and because

    “[f]orcing publishers to defend inappropriate suits through expensive discovery

    proceedings in all cases would constrict th[e] breathing space” that is “needed to

    ensure robust reporting on public figures and events.” Michel, 816 F.3d at 702.

                24.         Such claims are also susceptible to early dismissal for another

    reason: “[U]nlike in most litigation, in a libel suit the central event—the

    communication about which suit has been brought—is ordinarily before the judge

    at the pleading stage. He or she may assess it upon a motion to dismiss, firsthand

    and in context.” 2 Robert D. Sack, Sack on Defamation § 16.2.1 at 16-3 (5th ed.

    2018). Courts frequently dismiss defamation claims on a motion to dismiss where,

    as here, an examination of the challenged statements, in the context in which they

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          16
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 17 of 46 PageID #: 3068



    were disseminated, demonstrates that the statements are not actionable as a matter

    of law. Id.; see also Turner, 879 F.3d at 1273 (rejecting “conclusory” allegations

    in defamation case and affirming dismissal because the challenged statements

    were non-actionable opinion).                                Elements of a plaintiff’s claim(s) “must be

    addressed by allegations in the complaint sufficient to give fair notice to a

    defendant.” Christopher v. Harbury, 536 U.S. 403, 416 (2002). Courts “are not

    bound to accept as true a legal conclusion couched as a factual allegation.”

    Papasan v. Allain, 478 U.S. 265, 286 (1986).

                25          Below, Retzlaff examines the seven causes of action in the TAC for

    deficiencies that require dismissal under FED. R. CIV. P 12(b)(6):

                (i)         libel per se; (“TAC”), ¶¶ 6.2-6.11)

                (ii)        business disparagement; (TAC ¶¶ 6.12-6.17) and

                (iii)       intrusion on seclusion; (TAC ¶¶ 6.18-6.20) and

                (iv)        tortious interference with an existing contract; (TAC ¶¶ 6.21-6.24).

                (v)         tortious interference with prospective relations; (TAC ¶¶ 6.25-6.30).

                (vi)        malicious criminal prosecution; (TAC ¶¶ 6.31-6.37) and

                (vii)       intentional infliction of emotional distress; (TAC ¶¶ 6.38-6.42)

    Discussed separately under “libel per se” are Van Dyke’s failure to sufficiently

    plead actual malice, failure to plausibly allege that the statements sued upon were

    statements of fact (as opposed to opinion or rhetorical hyperbole), failure to

    comply with the Defamation Mitigation Act, failure to overcome Retzlaff’s

    immunity, and failure to plead causation (because Van Dyke is “libel-proof”).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          17
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 18 of 46 PageID #: 3069



        C. Bloggers Have the Same First Amendment Protections as Members of
                                 Institutional Media

                26.         Although bloggers are sometimes disdained by members of the

    traditional media, for purposes of defamation law there is no legal distinction

    between the two. Whether a statement is published in the New York Times or on

    the Internet by an unknown individual writing a blog from his bedroom makes no

    difference. Bloggers are entitled to the same protections as traditional media

    journalists. Obsidian Fin. Group, LLC v. Cox, 740 F.3d 1284, 1287 (9th Cir.

    2014), cert. denied, 134 S.Ct. 2680,20 citing Citizens United v. FEC, 558 U.S 310,

    352 (2010) (internal quotations omitted) (“We have consistently rejected the

    proposition that the institutional press has any constitutional privilege beyond that

    of other speakers.”).

                27.         Thus, even if the Court assumes Retzlaff is the author of the

    statements published on the “BV Files” blog, Van Dyke’s complaint and

    Retzlaff’s motion to dismiss are properly evaluated under the same constitutional

    standards as if Van Dyke had sued the New York Times. As discussed in more

    detail below, this means the Court should dismiss Van Dyke’s libel claim under

    Rule 12(b)(6) absent a sufficient pleading of actual malice. Cf. Obsidian Fin.,

    740 F.3d at 1289; New York Times Co. v. Sullivan, 376 U.S. 254, 280 (1964).




                20
                    In Obsidian Fin. Group, the Ninth Circuit reversed a trial court who had held
    that the defamation plaintiffs were not required to prove fault because the defendant blogger had
    failed to submit “evidence suggestive of her status as a journalist.” Obsidian Fin. Group, 740
    F.3d at 1288.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          18
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 19 of 46 PageID #: 3070



                        D. Van Dyke Fails to State a Valid Claim for Libel Per Se

                28.         To survive Retzlaff’s Rule 12(b)(6) motion to dismiss Van Dyke’s

    libel claim, Van Dyke must sufficiently plead the following elements:

                (i)         Retzlaff’s published a false statement of fact to a third party;

                (ii)        Retzlaff’s statement concerned Van Dyke and was defamatory;

                (iii)       the publication was made with the requisite degree of fault; and

                (iv)        the publication caused Van Dyke damages.

    Walker, 938 F.3d at 743, citing In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015).

    Van Dyke fails as to at least the three elements shown in blue. Retzlaff discusses

    below 7 separate legal reasons that compel dismissal of Van Dyke’s claim for libel

    per se for failure to state a claim.

        1. Van Dyke’s Failure to Sufficiently Plead Actual Malice Fails to State a
                                 Claim for Libel Per Se

                29.         In Walker, 938 F.3d at 745, the Fifth Circuit held a defamation

    plaintiff’s complaint failed to sufficiently plead actual malice. The complaint

    alleged the defendants “acted with actual malice, knowledge, negligence and/or

    recklessness as to the truth of [the] statements.” Id., at 744. The complaint also

    alleged defendants were “fully aware of the falsity of their statements but

    continued making them.” Id., at 745. This was not enough.

                Such scant assertions are insufficient to allow the court to infer more
                than the mere possibility of misconduct.

    Walker, 938 F.3d at 745. Van Dyke’s complaint is similarly deficient. Van Dyke

    merely pleads his conclusion that Retzlaff “knew, and continues to know,” that the


    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          19
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 20 of 46 PageID #: 3071



    statements were false. (TAC ¶ 6.9). Van Dyke does not plead how Retzlaff

    supposedly knew that the statements were false. The omission is fatal.

                30.         The Texas Supreme Court, too—in recognizing that the Texas

    Constitution provides greater rights of free expression than its federal

    equivalent21—has consistently held that proof of actual malice requires sufficient

    evidence to permit the conclusion that the defendant in fact entertained serious

    doubts as to the truth of the publication.22 And while these Texas cases were not

    decided in the context of a motion to dismiss for failure to state a claim, they

    nevertheless evince the height of the Texas Constitution’s bar for defamation

    claims—and the subjective state of knowledge of the defendant necessary for a

    plaintiff to prevail.

                31.         The Court should dismiss Van Dyke’s libel claim under Rule

    12(b)(6) for failure to sufficiently plead malice.




                21
                     See, e.g., Cain v. Hearst Corp., 878 S.W.2d 577, 584 (Tex. 1994); Davenport v.
    Garcia, 834 S.W.2d 4, 8 (Tex. 1992) (noting that the continued inclusion in our state constitution
    of “an expansive freedom of expression clause and rejection of more narrow protections indicates
    a desire in Texas to ensure broad liberty of speech); O’Quinn v. State Bar of Texas, 763 S.W.2d
    397, 402 (Tex. 1988) (concluding “it is quite obvious that the Texas Constitution’s affirmative
    grant of free speech is more broadly worded than the first amendment.”).
             22
                     See, e.g., Hagler v. Proctor & Gamble Mfg. Co., 884 S.W.2d 771, 772 (Tex.
    1994) (holding ill will cannot prove malice); Channel 4, KGBT v. Briggs, 759 S.W.2d 939, 941
    (Tex. 1988) (holding a mistake was not actionable where broadcaster denied subjective awareness
    of the error); Doubleday & Co., Inc. v. Rogers, 674 S.W.2d 751, 755-57 (Tex. 1984) (holding
    proof that a prudent person would not have published or would first have investigated is not
    actual malice); Foster v. Upchurch, 624 S.W.2d 564, 566 (Tex. 1981) (holding that naming the
    wrong person as a killer was a “mistake” and not actual malice); Dun & Bradstreet, Inc. v.
    O’Neil, 456 S.W.2d 896, 900 (Tex. 1970) (holding no evidence of actual malice where publisher
    admitted, “I didn’t look at it, I’m afraid, as carefully as I should,” because of “an executive
    breathing down my neck”); El Paso Times, Inc. v. Trexler, 447 S.W.2d 403, 406 (Tex. 1969)
    (holding the complete failure to investigate amounted to no evidence of constitutional malice).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          20
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 21 of 46 PageID #: 3072



            2. Van Dyke’s Complaints About Retzlaff’s Opinions and Rhetorical
                   Hyperbole Fail to State a Valid Claim for Libel Per Se

                32.         Van Dyke sues for libel per se. (TAC ¶¶ 6.2-6.11). “Libel” is

    “defamation expressed in written or other graphic form that tends to … injure a

    living person’s reputation and thereby expose the person to public hatred,

    contempt or ridicule, or to impeach any person’s honesty, integrity, virtue, or

    reputation….” TEX. CIV. PRAC. & REM. CODE § 73.001. Libel is defamatory per

    se if, on its face, the statement falls into this statutory definition. Gartman v.

    Hedgpeth, 157 S.W.2d 139, 140-41 (Tex. 1941). Libel is also defamatory per se if

    it (i) injures a person in his office, profession, occupation;23 (ii) imputes a crime;24

    or (iii) imputes a loathsome disease;25 or (iv) imputes sexual misconduct.26 See

    Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614, 623 (Tex. 2018), cert.

    denied, 139 S.Ct. 1216 (2019).27

                33.         At first blush, some of the statements Van Dyke alleges Retzlaff

    published appear to come close to the definition of libel per se—that Van Dyke (i)

    is a “Nazi;” (ii) is a “pedophile;” (iii) is a “drug addict;” (iv) has a criminal record

    for abusing women; (v) “i[s] involved with revenge pornography;” (vi) has


                23
                            Bedford v. Spassoff, 520 S.W.3d 901, 905 (Tex. 2017).
                24
                            D. Mag. Partners v. Rosenthal, 529 S.W.3d 429, 439 (Tex. 2017).
                25
                            Memon v. Shaikh, 401 S.W.3d 407, 421 (Tex. App.—Houston [14th Dist. 2013,
    no pet.).
                26
                     Memon, 401 S.W.3d at 421.
                27
                     In Tatum, the Texas Supreme Court presented a new, comprehensive framework
    for courts to use when evaluating defamation claims. Courts historically used the terms
    “defamation per se” and “defamation per quod” to classify types of defamatory statements by
    their defamatory nature and the nature and type of proof required to establish damages. In
    Tatum, the court limited the use of those terms to the damages issue and introduced new terms
    for courts to use when evaluating a statement’s defamatory nature.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          21
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 22 of 46 PageID #: 3073



    engaged in unwanted sexual solicitations; (vii) has been treated for bipolar

    disorder, and other mental illness; (viii) has syphilis; and (ix) has engaged in

    “other sexual misconduct including, but not limited to, a homosexual relationship

    with one or more witnesses.” (TAC, ¶ 6.2.) Of course, this does not end the

    Court’s inquiry.                   The Court must determine whether each statement was

    reasonably capable of a defamatory meaning. Tatum, 554 S.W.3d at 625. This is

    a question of law that uses an objective standard. Id. at 637. The Court must

    consider the type of defamation alleged and whether the statement was ambiguous.

    Id., at 631-32.

                34.         A statement incapable of being proved true or false cannot be the

    basis of a defamation action. See, e.g., Harvest House Publ’rs v. Local Ch., 180

    S.W.3d 204, 211 (Tex. App.—Houston [1st Dist.] 2006, pet. denied) (whether

    labeling a church as a “cult” is defamatory depends on religious beliefs). Because

    the First Amendment allows only provably false statements to be potentially

    actionable as defamation, subjective characterizations and opinions cannot give

    rise to a valid claim as a matter of law. Milkovich v. Lorain Journal Co., 497

    U.S. 1, 19-20 (1990). And even when a statement is verifiable as false, it does not

    give rise to liability if the ‘entire context in which it is made’ discloses that it is

    merely an opinion masquerading as fact.” Tatum, 554 S.W.3d at 639. “Even if

    susceptible to verification, [statements] do not expose the speaker to liability if

    their entire context discloses that they were not intended to assert a fact.”

    Castleman v. Internet Money Ltd., 2018 WL 5093857, at *5 (Tex. App.—

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          22
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 23 of 46 PageID #: 3074



    Amarillo 2018, pet. denied). Statements not intended to assert a fact “are ‘called

    an opinion.’” Id.

                35.          “However pernicious an opinion may seem, we depend for its

    correction not on the conscience of judges and juries but on the competition of

    other ideas.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974). As noted

    above, the “Texas Supreme Court has repeatedly recognized that the Texas

    Constitution provides greater rights of expression than its federal equivalent.”

    Dolcefino v. Turner, 987 S.W.2d 100, 110-111 (Tex. App.—Houston [14th Dist.]

    (collecting cases). The Texas Constitution expressly protects opinions:

                Every person shall be at liberty to speak, write or publish his opinions
                on any subject, being responsible for the abuse of that privilege; and
                no law shall ever be passed curtailing the liberty of speech or of the
                press.

    TEX. CONST. art. I, § 8.

                36.         In Greenbelt Cooperative Publishing Assn., Inc. v. Bresler, 398

    U.S. 6 (1970), a developer, Bresler, was negotiating with the city for a variance on

    certain of his land, while also negotiating on other land the city wanted to buy

    from him. A newspaper reported that some persons characterized his negotiating

    position as “blackmail.” Bresler sued for libel, claiming the articles imputed to

    him the crime of blackmail. Id. at 8. The Court held: “[A]s a matter of

    constitutional law, the word ‘blackmail’ in these circumstances was not slander

    when spoken, and not libel when reported in the Greenbelt News Review.” Id. at

    13. “It is simply impossible to believe that a reader who reached the word



    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          23
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 24 of 46 PageID #: 3075



    ‘blackmail’ in either article would not have understood exactly what was meant: it

    was Bresler’s public and wholly legal negotiating proposals that were being

    criticized.” Id. at 14.

                37.         The Bresler court further held:

                No reader could have thought that either the speakers at the meetings
                or the newspaper articles reporting their words were charging Bresler
                with the commission of a criminal offense. On the contrary, even the
                most careless reader must have perceived that the word was no more
                than rhetorical hyperbole, a vigorous epithet used by those who
                considered Bresler’s negotiating position extremely unreasonable.

    Id.; see also Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 50 (1988) (First

    Amendment precluded recovery for ad which “could not reasonably have been

    interpreted as stating actual facts about the public figure involved”); Letter

    Carriers v. Austin, 418 U.S. 264 (1974) (“List of Scabs” in newsletter, together

    with pejorative definition of “scab” using words like “traitor,” did not support a

    defamation action since terms were used “in a loose, figurative sense” and were

    “merely rhetorical hyperbole, a lusty and imaginative expression of the contempt

    felt by union members”). “Rhetorical hyperbole” is “extravagant exaggeration …

    [used] for rhetorical effect.” Backes v. Misko, 486 S.W.3d 7, 26 (Tex. App.—

    Dallas 2015, pet. denied) (internal quotation omitted). “For example, the use of

    ‘rewarding,’ ‘ripping off,’ and ‘bilking’ when reviewed in context have been

    considered rhetorical hyperbole.” Id. (citing Rehak Creative Services, Inc. v.

    Witt, 404 S.W.3d 716, 729 (Tex. App.—Houston [14th Dist. 2013, disapproved on

    other grounds, In re Lipsky, 460 S.W.3d 579 (Tex. 2015)).



    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          24
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 25 of 46 PageID #: 3076



                38.         “Context is important.” Rehak, 404 S.W.3d at 729. “[P]ublications

    alleged to be defamatory must be viewed as a whole—including accompanying

    statements, headlines, pictures, and the general tenor….” Id. “This is also true in

    determining whether a publication is an actionable statement of fact or a

    constitutionally protected expression of opinion.” Bentley v. Bunton, 94 S.W.3d

    561, 579 (Tex. 2003). “The statements … must be viewed in their context; they

    may be false, abusive, unpleasant, or objectionable to the plaintiff and still not be

    defamatory in light of the surrounding circumstances.” Ezrailson v. Rohrich, 65

    S.W.3d 373, 376 (Tex. App.—Beaumont 2001, no pet.).

                39.         A communication is viewed as a whole in light of the surrounding

    circumstances based upon how a person of ordinary intelligence would perceive it.

    Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex. 2000). Falsity is

    determined based on “the meaning a reasonable person would attribute to a

    publication, and not to a technical analysis of each statement.” New Times, Inc. v.

    Isaacks, 146 S.W.3d 144, 154 (Tex. 2004). The irreverent tone and format of the

    “BV Files” blog Van Dyke accuses Retzlaff of authoring “notifies readers to

    expect speculation and personal judgment.” See Milkovich, 110 S.Ct. at 2712

    (Brennan, J., dissenting). It is “pointed, exaggerated, and heavily laden with

    emotional rhetoric and moral outrage.”                                          Id.       The language is “loose and

    figurative,” not precise and literal, and is “employed as a metaphor or hyperbole,

    not to convey actual facts.” Yiamouyiannis v. Thompson, 764 S.W.2d 338, 339-

    40 (Tex. App.—San Antonio 1988, writ denied), cert. denied, 110 S.Ct. 722

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                                      25
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 26 of 46 PageID #: 3077



    (1990). The Yiamouyiannis court held, “[R]eferences to [plaintiff] as a quack, a

    hoke artist, and a fearmonger are assertions of pure opinion, as are the statements

    that he was exposed for quackery, lacks solid credentials, and expresses

    incomprehensible mumbo jumbo.” Id. at 341.

                These terms of derision, considered in context and in light of the
                fluoridation debate, are vintage hyperbole and … the speaker’s
                shorthand way of opining [plaintiff] is not worthy of belief, his views
                are confused nonsense, and he is not qualified to instruct the public
                about fluoridation.

    Id. “While other commentators might have taken a more ratiocinative approach,

    [defendant] was entitled to use instead these particular terms of invective in this

    context.” Id. “As to each of these utterances, the absolute constitutional privilege

    applies….” Id.

                40.         The blog statements Retzlaff allegedly published were not “hard

    news” like that printed on the front page of a newspaper or in a full-length

    scholarly article or book. See Milkovich, 497 U.S. at 32 (“Certain formats …

    signal the reader to anticipate a departure from what is actually known by the

    author as fact”); see also Obsidian Fin., 740 F.3d at 1293 (“[T]he general tenor of

    Cox’s blog posts negates the impression that she was asserting objective facts.”);

    Gardner v. Martino, 563 F.3d 981, 988 (9th Cir. 2009) (“elements that would

    reduce the audience’s expectation of learning an objective fact [include]: drama,

    hyperbolic language, an opinionated and arrogant host [speaker] and heated

    controversy”). Such elements are scattered liberally across the “BV Files” blog.

    For example, on March 25, 2018, was this:


    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          26
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 27 of 46 PageID #: 3078



                So why does Bob Karlseng give money and economic support to Nazis?
                And what do each and every one of the corporate clients of Maverick
                Title of Texas LLC dba Texas Title Company think about their monies
                going into the pocket of a racist ass-hat who likes to post ridiculous
                stuff on the interwebs? That, our teeming MILLIONS of readers,
                listeners, and supporters will be the subject of an upcoming article.
                STAY TUNED!

                We here at the BV Files have a very special message for Denton, TX,
                attorney Jason Lee Van Dyke:

                Go Fuck Yourself Jason Van Dyke. Woof, bitch!

    www.viaviewfiles.net, last accessed February 26, 2020. The blog shows a red

    siren saying “Upset Alert” and child-like scrawl stating, “Now, On With the

    Show!” Especially relevant to whether the blog makes statements of fact is this:

                ALL CONTENT ON THIS BLOG, BEING A MIXTURE OF PARODY,
                SATIRE, AND LAME HUMOR, IS FOR ENTERTAINMENT
                PURPOSES ONLY AND NOT TO BE TAKEN SERIOUSLY. WHEN
                IT COMES TO PARODY, THE LAW REQUIRES A REASONABLE
                READER STANDARD, NOT A “MOST GULLIBLE PERSON ON
                FACEBOOK” STANDARD. THE FIRST AMENDMENT DOES NOT
                DEPEND ON WHETHER EVERYONE IS IN ON THE JOKE.
                NEITHER IS IT BOTHERED BY PUBLIC DISAPPROVAL, WHETHER
                TEPID OR RED-HOT.28

                41.         Given this context, Van Dyke fails to state a claim for libel per se

    upon which the Court may grant relief. The blog statements are nonactionable

    statements of opinion or rhetorical hyperbole that no reasonable person of ordinary

    intelligence would believe were stating facts about Van Dyke. The Court should

    dismiss Van Dyke’s libel claim under FED. R. CIV. P. 12(b)(6) on this ground

    alone. But there are more reasons Van Dyke’s libel claim fails as a matter of law.




    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          27
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 28 of 46 PageID #: 3079



         3. Van Dyke Fails to State a Claim for Libel Per Se Because He Failed to
                      Comply With the Defamation Mitigation Act

                42.         Even assuming Retzlaff is the owner and author of the “BV Files”

    blog or the author of statements made over the name “Dean Anderson,” Van Dyke

    cannot maintain his libel suit against Retzlaff because Van Dyke failed to make a

    timely pre-suit demand for retraction, correction, or clarification as required by

    TEX. CIV. PRAC. & REM. CODE § 73.055(d)(3). Without having made such a

    request, Van Dyke may not maintain his suit for libel.29 See Tubbs v. Nicol, 675

    Fed.App’x. 437, 439 (5th Cir. 2017). Van Dyke does not plead that he complied

    with the Defamation Mitigation Act. This is because he cannot.

                43.         As noted above, claims may be dismissed under Rule 12(b)(6) “on

    the basis of a dispositive issue of law.” Walker, 938 F.3d at 734, citing Neitzke,

    490 U.S. 319. Van Dyke’s failure to comply with the Defamation Mitigation Act

    deprives him of the right to “maintain” his libel suit, as the Fifth Circuit held in

    Tubbs. This is a dispositive issue of law. For this reason, too, Van Dyke fails to

    state a claim for libel per se upon which the Court may grant relief. The Court

    should dismiss Van Dyke’s libel claim under FED. R. CIV. P. 12(b)(6) on this

    ground alone.

                44.         But there is still more.


                28
                    Exhibit 8, a portion of the “BV Files” website misleadingly omitted from Van
    Dyke’s partial attachments to the TAC. This language can be viewed by any visitor by clicking
    the “About” button. See http://www.viaviewfiles.net/about/, last accessed January 3, 2020.
           29
                    Van Dyke contends the proper remedy for his failure to comply with the
    Defamation Mitigation Act is abatement, not dismissal, and that Retzlaff waived this remedy by
    not moving for it.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          28
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 29 of 46 PageID #: 3080



   4. Van Dyke Fails to State a Claim for Libel Per Se Because Retzlaff is Immune
     for Blog Users’ Comments Under § 230 of the Communications Decency Act

                45.         Even assuming Retzlaff is the owner and author of the “BV Files”

    blog, he cannot be liable to Van Dyke for statements made by others on that blog.

                No provider or user of an interactive computer service shall be
                treated as the publisher or speaker of any information provided by
                another information content provider.

    47 U.S.C. § 230. The statute shields bloggers who act as intermediaries by hosting

    comments on their blogs. See Green v. America Online (AOL), 318 F.3rd 465,

    471(3rd Cir. 2003). Bloggers are not liable for comments left by readers, the work

    of guest bloggers, or tips sent via email. This legal protection holds even if a

    blogger is aware of the objectionable content or makes editorial judgments.

    La’Tiejira v. Facebook, Inc., 272 F.Supp. 981, 993-94 (S.D.Tex. 2017).

                46.         Van Dyke’s third amended complaint appears to seek relief against

    Retzlaff for “comments” hosted by the “BV Files” blog. (TAC, ¶ 5.28.) These

    also figure prominently in Van Dyke’s request for injunctive relief. (Doc. 114, ¶¶

    5, 6, 8, and 9.)                  Although Van Dyke denies that he sues Retzlaff for user

    comments on the blog, his pleadings say otherwise. As to his suit for libel based

    on user comments on the “BV Files” blog, Van Dyke fails to state a claim upon

    which the Court may grant relief.

                47.         And that is not all, either.




    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          29
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 30 of 46 PageID #: 3081



         5. Van Dyke Fails to State aa Claim for Libel Per Se Because Retzlaff Is
                  Immune From Suit for Filing State Bar Grievances

                48.         The Texas Rules of Disciplinary Procedure establish a broad

    immunity from suit for those who file grievances against attorneys with the State

    Bar of Texas:

                No lawsuit may be instituted against any Complainant or witness
                predicated upon the filing of a Grievance or participation in the
                attorney disciplinary and disability system…. The immunity is
                absolute and unqualified and extends to all actions at law or in equity.

    TEX. R. DISCIPLINARY PROCEDURE 17.09; see Commission for Lawyer Discipline

    v. Rosales, 577 S.W.3d 305, 313 (Tex. App.—Austin 2019, pet. filed 9-25-19).

                49.         In one of the opening paragraphs of his complaint, Van Dyke alleges

    Retzlaff filed a “frivolous grievance” against him with the State Bar. (TAC ¶ 5.4.)

    While Van Dyke strains to show he is “not suing Retzlaff for filing grievances

    against him with the State Bar of Texas,” Van Dyke’s own prior statements30 belie

    this claim. So does Van Dyke’s remarkable prayer for the remedy of a permanent

    injunction barring Retzlaff from filing grievances.31

                50.         Van Dyke fails to state a claim based on Retzlaff’s filing of State

    Bar grievances against Van Dyke upon which this Court may grant relief.

    Accordingly, the Court should dismiss Van Dyke’s suit under Rule 12(b)(6).

                51.         And there is still more.



                30
                      “I will warn you: I have sued everyone who has ever filed a formal grievance
    against me with the State Bar. If you file some sort of groundless grievance against me with the
    State Bar, I will make your life a living hell unlike anything you can imagine.” Exhibit 13.
            31
                      TAC ¶ 7.2(g)(i) and (ii).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          30
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 31 of 46 PageID #: 3082



       6. Van Dyke Fails to State a Claim for Libel Per Se Because the “Criminal
           Stalking” Statute Is Unconstitutional—As a Trespass Upon the First
                            Amendment Right of Free Speech

                52.         Throughout his third amended complaint, Van Dyke repeatedly

    complains about Retzlaff’s alleged “criminal stalking” behavior and “criminally

    harassing” acts.32 Although Van Dyke does not appear to attempt a civil cause of

    action for “stalking,” he nevertheless affirmatively pleads these alleged “criminal

    acts” as the basis for at least two other torts—Van Dyke’s claims against Retzlaff

    for tortious interference and for intentional infliction of emotional distress.33 But

    there is a problem with this predicate that appears to have escaped Van Dyke’s

    notice—it is not a crime to repeatedly send e-mails even if the e-mails are sent

    with the intent to harass, annoy, alarm, abuse, torment, or embarrass the

    recipient. Here is why.

                53.         Since 2001, there has been a statute entitled “Harassment” that

    criminalizes the act of sending “repeated electronic communications in a manner

    reasonably likely to harass, annoy, alarm, abuse, torment, embarrass or offend

    another.”34 TEX. PENAL CODE § 42.07(a)(7). Although Van Dyke never cites this

    statute, this is almost certainly the statute he is relying on to describe Retzlaff’s

    behavior as “criminally harassing.”



                32
                    See, e.g., TAC ¶ 5.3 (Retzlaff’s decision to “criminally stalk” Van Dyke);
    heading on p. 7, (“Criminal Stalking Behavior”); ¶ 5.21 (“criminal acts”), ¶ 5.23 (“harassing e-
    mails”); ¶ 5.31 (“criminally harassing acts”); ¶ 6.28 (“criminal harassment”); and ¶ 6.39
    (“Retzlaff’s ongoing tortious activity and criminal staking (sic)”).
             33
                    See, e.g., TAC ¶ 6.27 (basis for Van Dyke’s tortious interference claim); ¶ 6.39
    (basis for Van Dyke’s claim for intentional infliction of emotional distress).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          31
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 32 of 46 PageID #: 3083



                54.         On October 3, 2019, a Texas court of appeals held the 2001 version

    of § 42.07(a)(7) unconstitutionally vague and overbroad on its face. Ex Parte

    Barton, 586 S.W.3d 573, 575 (Tex. App.—Fort Worth 2019, pet. granted).

                A statute is overbroad in violation of the First Amendment guarantee
                of free speech if in addition to proscribing activity that may be
                constitutionally forbidden, it sweeps within its coverage a substantial
                amount of expressive activity that is protected by the First
                Amendment.

    Id. at 580-81. The Ex Parte Barton court held that § 42.07(a)(7) did this. Both

    the Fifth Circuit and the Texas Court of Criminal Appeals have also held prior

    versions of § 42.07 unconstitutionally vague because of the words used to describe

    the offensive behavior—“harass, annoy, alarm, abuse, torment, or embarrass.”

    Kramer v. Price, 723 F.2d 1164, 176 (5th Cir. 1984) (en banc opinion); Long v.

    State, 931 S.W.2d at 285, 297 (Tex. Crim App. 1996). And while § 42.07 was

    amended effective September 1, 2017, there was no change to § 42.07(a)(7),

    which retains the language found unconstitutional by the Ex Parte Barton court in

    2019.

                55.         Van Dyke fails to state a claim based on Retzlaff’s allegedly

    “criminal harassment” upon which this Court may grant relief. Accordingly, to

    the extent Van Dyke affirmatively bases any claims upon Retzlaff’s alleged

    violation of an unconstitutional statute, the Court should dismiss the claims under

    Rule 12(b)(6).

                56.         And there is yet still even more.

                34
                            See Act of June 15, 2001, 77th Leg., R.S., ch. 1222, 2001 Tex. Gen. Laws 2795

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          32
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 33 of 46 PageID #: 3084



   7. Van Dyke Fails to State a Claim for Libel Per Se Because He is “Libel-Proof”

                57.         As shown in ¶¶ 7-18 above and in the exhibits appended hereto, Van

    Dyke’s history of making aggressively hostile racist or homophobic statements has

    been widely reported in harshly critical press since long before any statement

    attributed to Retzlaff in the case at bar. As noted above, one of these referred to

    Van Dyke as a “fraudulent buffoon,” “violence-threatening online-tough-guy,”

    “vexatious litigant,” “proud bigot,” and “all around human dumpster fire.”

    Exhibit 14. Another accused Van Dyke and the Proud Boys of being “Nazis.”

    Exhibit 20. These online articles have been on continuous display on the Internet

    for almost four years35 and have even been republished by Van Dyke himself.

                58.         Van Dyke lost whatever reputation he had after the broad

    publication of these characterizations. See Swate v. Schiffers, 975 S.W.2d 70, 74-

    75 (Tex. App.—San Antonio 1998, pet. denied) (physician whose reputation had

    already been ruined by derogatory newspaper articles and public censure from

    medical disciplinary boards was libel-proof and could not hold defendant liable for

    misstating new criminal charges). Van Dyke lost his reputation years before the

    libel alleged in the case at bar. As a result, Van Dyke cannot show that Retzlaff’s

    alleged libel caused Van Dyke’s damages. Van Dyke thus fails to state a claim for

    libel per se upon which this Court may grant relief. The Court should dismiss Van

    Dyke’s libel claim under Rule 12(b)(6) for this reason alone.




    (amended 2013) (current version at TEX. PENAL CODE § 42.07(a)(7).)

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          33
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 34 of 46 PageID #: 3085



           E. Van Dyke Fails to State a Valid Claim for Business Disparagement

                59.         To survive Retzlaff’s Rule 12(b)(6) motion to dismiss Van Dyke’s

    business disparagement claim, Van Dyke must plead the following elements:

                (i)         Retzlaff’s publication of disparaging words about Van Dyke;

                (ii)        Retzlaff’s words were false;

                (iii)       Retzlaff published the words with malice;

                (iv)        Retzlaff published the words without privilege; and

                (v)         Retzlaff’s published words caused Van Dyke special damages.

    In re Lipsky, 460 S.W.3d 579, 592 (Tex. 2015).

                60.         Van Dyke’s formulaic recitation of the elements of business

    disparagement is inadequate. For example, Van Dyke mechanically recites that

    Retzlaff’s words “cast doubt on the existence, quality, or ownership of plaintiff’s

    land, chattels, or intangible things.” (TAC ¶ 6.13.) But Van Dyke pleads no facts

    showing that any words published by Retzlaff that referred to “the existence,

    quality, or ownership of plaintiff’s land, chattels, or intangible things.” Van Dyke

    pleads that Retzlaff’s statements “concerned a product that Plaintiff was forced to

    sell, its financial position, or the character of his business.” (TAC ¶ 6.14.) As

    noted above, “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

    recitation of the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678

    (quoting Twombly, 550 U.S. at 555, 557).


                35
                    See, e.g., https://www.popehat.com/2017/07/09/texas-attorney-jason-l-van-dyke-
    fraudulent-buffoon-violence-threatening-online-tough-guy-vexatious-litigant-proud-bigot-and-all-
    around-human-dumpster-fire/, last accessed February 26, 2020.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          34
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 35 of 46 PageID #: 3086



                61.         The tort of business disparagement is not properly understood as “an

    alternative theory of recovery” to a libel claim, as Van Dyke mistakenly appears to

    believe.36 Statements referring to a plaintiff personally—as Van Dyke alleges in

    his Third Amended Complaint—are governed by defamation law. Hurlbut v.

    Gulf Coast Atl. Life Ins., 749 S.W.2d 762, 766 (Tex. 1987). Van Dyke appears

    not to understand the difference.

                62.         In an action for business disparagement by a public figure such as

    Van Dyke, the New York Times standard for “actual malice” applies.37 Forbes,

    Inc, v. Granada Biosciences, Inc., 124 S.W.3d 167, 170-71 (Tex. 2003).                                As

    shown above, 38 Van Dyke fails to sufficiently plead actual malice. Here, too, Van

    Dyke makes only conclusory allegations.39

                63.         Accordingly, Van Dyke fails to state a claim for business

    disparagement upon which the Court may grant relief. The Court should dismiss

    Van Dyke’s business disparagement claim pursuant to FED. R. CIV. P 12(b)(6).




                36
                     “Plaintiff contends as an alternative theory of recovery that Retzlaff is liable to
    him for business disparagement.” (TAC ¶ 6.12.)
            37
                     Under the New York Times standard, “actual malice” means the statement was
    made with actual knowledge of its falsity or with reckless disregard for the truth. See New York
    Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964.)
            38
                     See discussion of Van Dyke’s libel claim supra, ¶¶ 29-31, under the heading
    “Van Dyke Fails to Sufficiently Plead Actual Malice.”
            39
                     “Retzlaff published the statements with malice because he (i) knew the
    statements in question were false; (2) acted with reckless disregard fir whether the statements
    were true; (3) acted with ill will; or (4) intended to interfere with Plaintiff’s economic interests.”
    (TAC ¶ 6.15.)

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          35
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 36 of 46 PageID #: 3087



             F. Van Dyke Fails to State a Valid Claim for Intrusion On Seclusion

                64.         Van Dyke’s formbook recitation of the elements of a claim for

    intrusion upon seclusion (TAC ¶¶ 6.18-6.20) provides no facts showing how

    Retzlaff allegedly committed this tort except to allege that Retzlaff “contacted

    [Van Dyke’s] private employer for the purpose of having [Van Dyke’s]

    employment terminated.”                            Actionable “intrusion” has been held to include

    wiretapping,40 putting a camera in plaintiff’s bedroom without permission,41

    making harassing phone calls,42 entering a home without permission,43 and

    searching an employee’s personal locker and her purse.44 If the intrusion involves

    a public place or public matters, the defendant is not liable. See, e.g., Floyd v.

    Park Cities People, Inc., 685 S.W.2d 96, 97-98 (Tex. App.—Dallas 1985, no writ).

    No authority supports an “intrusion upon seclusion” by making written comments

    about a person’s qualifications or fitness to be a Texas lawyer or to be employed in

    a particular job.

                65.         Van Dyke fails to state a claim for intrusion on seclusion upon which

    the Court can grant relief. The Court should dismiss this claim pursuant to FED. R.

    CIV. P 12(b)(6).


                40
                            Billings v. Atkinson, 489 S.W.2d 858, 860 (Tex. 1973).
                41
                            Clayton v. Richards, 47 S.W.3d 149, 156 (Tex. App.—Texarkana 2001, pet.
    denied).
                42
                     Household Credit Servs. v. Driscoll, 989 S.W.2d 72, 84-85 (Tex. App.—El Paso
    1998, pet. denied).
            43
                     Gonzales v. Southwestern Bell Tel. Co., 555 S.W.2d 219, 222 (Tex. App.—
    Corpus Christi 1977, no writ).
            44
                     K-Mart Corp. v. Trotti, 677 S.W.2d 632, 637-38 (Tex. App.—Houston [1st Dist.]
    1984, writ ref’d n.r.e.).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          36
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 37 of 46 PageID #: 3088



         G. Van Dyke Fails to State a Valid Claim for Tortious Interference With
                                    Existing Contract

                66.         To sufficiently state a claim for tortious interference with an existing

    contract, Van Dyke must plead:

                (i)         Van Dyke had a valid contract;

                (ii)        Retzlaff willfully and intentionally interfered with the contract;

                (iii)       Retzlaff’s interference proximately caused Van Dyke’s injuries; and

                (iv)        Van Dyke incurred actual damage or loss.

    Walker, 938 F.3d at 749, citing Butnuru v. Ford Motor Co., 84 S.W.3d 198, 207

    (Tex. 2002). Van Dyke must plead that “some obligatory provision of a contract

    has been breached.” Walker, 938 F.3d at 749, citing Better Bus. Bureau of

    Metro. Houston, Inc. v. John Moore Servs., Inc., 441 S.W.3d 345, 361 (Tex.

    App.—Houston [1st Dist.] 2013, pet. denied). Van Dyke fails.

                67.         Van Dyke failed to allege that Retzlaff induced or caused another

    party to breach its contract with Van Dyke. John Paul Mitchell Sys. v. Randall’s

    Food Markets, Inc., 17 S.W.3d 721, 730-31 (Tex. App.—Austin 2000, pet.

    denied). Inducing a party to do what it had a right to do does not constitute

    tortious interference. ACS Investors, Inc. v. McLaughlin, 943 S.W.2d 426, 430

    (Tex. 1977).               The Texas Supreme Court has strongly implied that an at-will

    employment contract is incapable of being interfered with.                                            See El Paso

    Healthcare Sys. v. Murphy, 518 S.W.3d 412, 422 (Tex. 2017) (at-will employee

    of medical practice did not establish that hospital interfered with her employment


    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                                   37
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 38 of 46 PageID #: 3089



    by asking medical practice not to schedule her for any shifts because the medical

    practice was not required to schedule her for any shifts at all). There is no

    indication in Van Dyke’s complaint that the contract Retzlaff allegedly interfered

    with was anything other than at-will employment.

                68.         Furthermore, a defendant must have actual knowledge of a contract

    in order to interfere with it. Frost Nat’l Bank v. Alamo Nat’l Bank, 421 S.W.2d

    153, 156 (Tex. App.—San Antonio 1967, writ ref’d n.r.e.). Van Dyke does not

    allege that Retzlaff subjectively knew of any “contract” with Van Dyke’s

    employer, much less induce its breach. The failure to plead a breach of contract

    requires dismissal under Rule 12(b)(6).

                [Plaintiff] does not identify an actual breach of the contract. Rather,
                his actual complaint appears to be that his contract was not renewed
                at the end of its term.

    Walker, 938 F.3d at 749. Van Dyke pleads only that Retzlaff’s interference caused

    the loss of Van Dyke’s employment by the law firm of Karlseng, Leblanc, & Rich,

    LLC. (TAC ¶ 6.23.) This is not enough.

                69.         Van Dyke fails to state a claim for tortious interference with existing

    contract upon which the Court can grant relief. The Court should dismiss this

    claim pursuant to FED. R. CIV. P 12(b)(6).




    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          38
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 39 of 46 PageID #: 3090



         H. Van Dyke Fails to State a Valid Claim for Tortious Interference With
                                  Prospective Relations

                70.         To sufficiently state a claim for tortious interference with

    prospective relations, Van Dyke must plead:

                (i)         There was a reasonable probability that Van Dyke would have
                            entered into a business relationship with a third person;

                (ii)        Retzlaff intentionally interfered with the relationship;

                (iii)       Retzlaff’s conduct was independently tortious or unlawful;

                (iv)        Retzlaff’s interference proximately caused Van Dyke’s injury; and

                (v)         Van Dyke incurred actual damage or loss.

    Coinmatch Corp. v. Aspenwood Apt. Corp., 417 S.W.3d 909, 923 (Tex. 2013).

    Van Dyke’s complaint is deficient in at least two important ways.

                71.         First, the only prospective relationship Van Dyke alleges Retzlaff

    interfered with is the existing relationship with Karlseng, Leblanc, & Rich. (TAC

    ¶ 6.27.) Van Dyke cannot transmute the existing relationship with KLR into a

    prospective one merely for the purpose of adding a new tort. If he could, every

    existing contract would also become the basis of a claim for tortious interference

    with prospective relationships, and the two torts would cease to be distinct.

                72.         Second, the conduct Van Dyke contends was “independently

    tortious” is the other torts Van Dyke alleges, augmented by the claim that Retzlaff

    “criminally harassed” Van Dyke.                                  Retzlaff does not repeat the argument and

    authorities cited above. The Court should dismiss Van Dyke’s claim pursuant to

    FED. R. CIV. P 12(b)(6).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                           39
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 40 of 46 PageID #: 3091



             I. Van Dyke Fails to State a Valid Claim for Intentional Infliction of
                                      Emotional Distress

                73.         To sufficiently state a claim for intentional infliction of emotional

    distress (“IIED”), Van Dyke must plead:

                (i)         Retzlaff acted intentionally or recklessly;

                (ii)        Retzlaff’s conduct was extreme and outrageous;

                (iii)       Retzlaff’s actions caused the plaintiff emotional distress; and

                (iv)        the resulting emotional distress was severe.

    Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 796 (Tex. 2006). The Texas

    Supreme Court has set a high standard for “extreme and outrageous” conduct,

    holding that this element is satisfied only if the conduct is “so outrageous in

    character, and so extreme in degree, as to go beyond all possible bounds of

    decency, and to be regarded as atrocious, and utterly intolerable in a civilized

    community.”                Hersh, 526 S.W.3d at 468 (citing Kroger Tex. Ltd. P’ship).

    Emotional distress is embarrassment, fright, horror, grief, shame, humiliation,

    worry, and severe emotional distress that is so severe no reasonable person could

    be expected to endure it. GTE Sw., Inc. v. Bruce, 998 S.W.2d 605, 618 (Tex.

    1999). Mere worry, anxiety, vexation, embarrassment, or anger are not enough,

    and there must be a high degree of mental pain and distress. Parkway Co. v.

    Woodruff, 901 S.W.2d 434, 443-44 (Tex. 1995). Van Dyke fails to plead facts

    showing that statements on a blog or in e-mails are “so outrageous in character,

    and so extreme in degree,” as to be “utterly intolerable in a civilized community.”


    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          40
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 41 of 46 PageID #: 3092



                74.         Furthermore, IIED is a “gap-filler” tort that exists for the “limited

    purpose of allowing recovery in those rare instances in which a defendant

    intentionally inflicts severe emotional distress in a manner so unusual that the

    victim has no other recognized theory of redress.” Hoffmann-La Roche, Inc. v.

    Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004). IIED was “never intended to

    supplant or duplicate existing statutory or common-law remedies.” Creditwatch,

    Inc. v. Jackson, 157 S.W.3d 814, 816 (Tex. 2005). The tort’s clear purpose is to

    supplement existing forms of recovery by providing a cause of action for

    egregious conduct that might otherwise go unremedied.                                                 See Hoffmann-La

    Roche, 144 S.W.3d at 447. IIED has no application when the actor intends to

    invade some other legally protected interest, even if emotional distress results. Id.

    Thus, where the gravamen of a complaint is another tort—such as defamation—

    IIED is not available as a cause of action. See Creditwatch, 157 S.W.3d at 816

    (citing Hoffmann-La Roche, 144 S.W.3d at 447); see also Draker v. Schreiber,

    271 S.W.3d 318, 322-23 (Tex. App.—San Antonio 2008, no pet.) (applying

    Hoffman-La Roche where the gravamen of plaintiff’s complaint was defamation).

    If a plaintiff “does not allege facts that are independent of her defamation claim

    and that could support a claim for IIED,” the plaintiff’s IIED claim “fails as a

    matter of law.” Tubbs v. Nicol, 675 Fed.Appx. 437, 440 (5th Cir. 2017).

                75.         Van Dyke fails to state a claim for IIED upon which the Court can

    grant relief. The Court should dismiss this claim pursuant to FED. R. CIV. P

    12(b)(6).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                                       41
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 42 of 46 PageID #: 3093



     J. Van Dyke Fails to State a Valid Claim for Malicious Criminal Prosecution

                76.         To sufficiently state a claim for malicious criminal prosecution, Van

    Dyke must plead:

                (i)         A criminal prosecution was commenced against Van Dyke;

                (ii)        Retzlaff initiated or procured the prosecution;

                (iii)       The prosecution was terminated in Van Dyke’s favor;

                (iv)        Van Dyke was innocent of the charge;

                (v)         Retzlaff did not have probable cause to initiate or procure the
                            prosecution;

                (vi)        Retzlaff acted with malice; and

                (vii)       Van Dyke suffered damages as aa result of the prosecution.

    Kroger Tex., L.P. v. Suberu, 216 S.W.3d 788, 792 (Tex. 2006).

                77.         A defendant “initiates” a criminal prosecution by making a formal

    charge to law enforcement authorities. A defendant does not “initiate” criminal

    proceedings when the complaint was executed by a police officer and the charging

    instrument was filed by the prosecutor. Gonzalez v. Grimm, 479 S.W.3d 929, 936-

    37 (Tex. App.—El Paso 2015, no pet.).                                          The affidavit initiating Van Dyke’s

    criminal prosecution was signed by Oak Point Chief of Police Michael

    Shackleford on January 10, 2019. Exhibit 15.

                78.         Van Dyke’s pleading that he “has no recollection” of committing the

    crimes alleged is not a pleading of innocence. (TAC ¶ 6.33.) Dismissal under Rule

    12(b)(6) is warranted if the complaint does not contain sufficient factual matter,


    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                                   42
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 43 of 46 PageID #: 3094



    accepted as true, to “state a claim to relief that is plausible on its face.” Walker,

    938 F.3d at 734. Furthermore, Van Dyke has already admitted guilt. Exhibit 16.

                79.         The Court should dismiss Van Dyke’s claim of malicious

    prosecution for failure to state a claim on which the Court can grant relief.

          K. Van Dyke’s Unclean Hands Disentitle Van Dyke to Injunctive Relief

                80.         To be entitled to injunctive relief, Van Dyke must come to court

    with “clean hands.” Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th

    Cir. 1984). The unclean hands doctrine applies when a plaintiff’s conduct “has

    been unconscientious, unjust, marked by a want of good faith, or violates the

    principles of equity and righteous dealing.” Bank of Saipan, 380 F.3d at 840.

                81.         Although Van Dyke now claims he has “no recollection” of sending

    e-mails to Retzlaff threatening to murder him (TAC ¶ 6.33), Van Dyke was

    arrested and charged with felony obstruction and retaliation against Retzlaff as a

    witness in violation of TEX. PENAL CODE § 36.06. Exhibit 15. The probable

    cause affidavit quotes two December 12, 2018, e-mails from Van Dyke to Retzlaff

    unambiguously threatening Retzlaff’s murder. Id. Van Dyke admitted to the State

    Bar there was “legally sufficient evidence” that Van Dyke “made threats of

    violence” to Retzlaff, thereby “committing criminal acts that reflect adversely on

    [Van Dyke’s] honesty, trustworthiness, or fitness as a lawyer.” Exhibit 16.

                82.         Because Van Dyke comes to Court with unclean hands, the Court

    should dismiss Van Dyke’s claim for injunctive relief pursuant to FED. R. CIV. P

    12(b)(6).

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          43
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 44 of 46 PageID #: 3095



                                             IV. REQUEST FOR ORAL HEARING

                82.         Pursuant to Local Rule CV 7(g), Retzlaff respectfully requests an

    oral hearing on this motion. The legal issues are complex, and Retzlaff believes

    oral argument would materially aid the Court’s resolution of the issues.

                                                             V. CONCLUSION

                83.         Various issues of law are dispositive against Van Dyke on his

    claims. Van Dyke’s third amended complaint does not contain sufficient factual

    matter, accepted as true, to plausibly allege each element of his claims. Walker,

    938 F.3d at 734, citing Iqbal, 556 U.S. at 678. Van Dyke’s scant and conclusory

    factual allegations do not “‘raise a right to relief above the speculative level.’”

    Twombly, 550 U.S. at 555-56; see also Walker, 938 F.3d at 734-35. Van Dyke’s

    allegations are “merely consistent with [Retzlaff’s] liability.” Twombly, 550 U.S.

    at 555.           They “stop short of the line between possibility and plausibility of

    entitlement to relief,” and thus are inadequate. Id.

                                                                 VI. PRAYER

                84.         For these reasons, Retzlaff prays the Court dismiss with prejudice

    Van Dyke’s claims for libel per se, business disparagement, intrusion on seclusion,

    tortious interference with existing contract, tortious interference with prospective

    relations, malicious prosecution, intentional infliction of emotional distress, and

    injunctive relief. Van Dyke has failed to state any claim upon which relief can be

    granted. FED. R. CIV. P 12(b)(6). Retzlaff prays the Court grant such other and

    further relief, at law or in equity, as to which he shall show himself justly entitled.

    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          44
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 45 of 46 PageID #: 3096



    Respectfully submitted,



    By:           /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    State Bar No. 00787386
    Federal ID # 18465
    jdorrell@hanszenlaporte.com
    ANTHONY L. LAPORTE
    State Bar No. 00787876
    alaporte@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT TOM RETZLAFF




    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          45
Case 4:18-cv-00247-ALM Document 129 Filed 03/01/20 Page 46 of 46 PageID #: 3097



                                               CERTIFICATE OF SERVICE

           I certify that on         3-1        , 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                108 Durango Drive
                Crossroads, Texas 76227
                Telephone: 469-964-5346
                FAX: 972-421-1830
                jasonleevandyke@protonmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s Motion to Dismiss Third Amended Complaint Pursuant to FED. R. CIV. P 12(b)(6)
                                                                                                          46
